DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Issuing a Bad Check, consecutive to current sentence Defendant is now serving imposed on July 27, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years for the crime of Issuing a Bad Check. This sentence shall be served consecutively to the sentence that defendant is now serving.
This Board recognizes that the Petitioner should spend prison time for this offense, however, the restitution is also important. Therefore, the Board suspends the 10 year sentence so the individual can start to repay the restitution at a sooner date.
A condition of this sentence is that the Petitioner shall not have a checking account and must pay full restitution.
We wish to thank Mark Smith of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.